Citation Nr: 0719514	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-06 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that a heart 
disorder is due to carelessness, negligence, lack of proper 
skill or similar instance of fault on the part of VA in 
furnishing medical treatment.

2.  The medical evidence of record does not show that a heart 
disorder is due to an event not reasonably foreseeable in 
furnishing the veteran's medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
heart disorder have not been met.  38 U.S.C.A. §§ 1151, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in January 2004 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  VA medical opinions were 
provided to the veteran in connection with his claim.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

In September 1993, the veteran experienced a myocardial 
infarction.  Following this, cardiac stress tests were 
performed at the VA Medical Center in Sioux Falls (VAMC) in 
October 1994, October 1999, January 2001, and May 2002.  
Subsequently, a cardiac catheterization was performed by a 
private physician in June 2002 to treat diagnosed coronary 
artery disease.

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The veteran contends that benefits are warranted for his 
currently diagnosed heart disorder, under the provisions of 
38 U.S.C.A. § 1151, due to the failure of VA medical 
personnel to diagnose the condition at an earlier date.  
Specifically, the veteran asserts that inadequate medical 
examinations caused a delay in diagnosis of his heart 
disorder which in turn led to aggravation of the disorder.

An October 2004 opinion from an independent physician stated 
that there was "no evidence that the VA hospital treatment 
was careless, negligent, lacked any proper skill, made any 
errors in judgment, or caused any of the disability claimed 
by the veteran."  The examiner then cited the relevant 
medical evidence of record and further stated that there was 
"no evidence that anything VA did or in the follow-up was 
incomplete or incorrect or that in any way led to any damage 
to [the veteran's] heart."  The physician further stated 
that the damage to the veteran's heart was caused by the 1993 
myocardial infarction.

A May 2005 opinion by a VA examiner stated that the claims 
file had been reviewed and that there was "no evidence that 
the VA treatment was careless, negligent, lacked any proper 
skill, made any errors in judgment or caused any disability 
to the veteran."  The examiner also stated that there was 
"no evidence that any further damage has occurred to the 
heart since the heart attack of 1993.  It is also of interest 
to note that the most recent ejection fraction showed by the 
angiogram of [September 2004] was 50-55% which is actually 
normal and represents a marked improvement."

While the evidence shows that the veteran has a currently 
diagnosed heart disorder which required a cardiac 
catheterization in June 2002, there is no evidence it was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by the VAMC.  
There are only two medical opinions of record that discuss 
the issue on appeal and both concluded that the VAMC was not 
careless or negligent in any way in its treatment of the 
veteran.  Furthermore, there is no medical evidence of record 
that any currently diagnosed heart disorder was caused by an 
event that was not reasonably foreseeable.

The veteran's statements alone are not sufficient to prove 
that any currently diagnosed heart disorder was the result of 
VAMC carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault nor are they 
sufficient to prove that it was caused by an event that was 
not reasonably foreseeable.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is 
not a physician, the veteran is not competent to make a 
determination that any currently diagnosed heart disorder was 
the result of VAMC carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault or 
that it was caused by an event that was not reasonably 
foreseeable.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
such, there is no medical evidence of record that any 
currently diagnosed heart disorder was the result of VAMC 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault or that it was caused 
by an event that was not reasonably foreseeable.  
Accordingly, compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for a heart disorder are not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that any currently diagnosed heart 
disorder was the result of VAMC carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault or that it was caused by an event that was not 
reasonably foreseeable, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for a heart disorder 
due to VA treatment is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


